 



THE CHEFS’ WAREHOUSE, INC. 10-K [chef-10k_122515.htm]

Exhibit 10.49 

EXECUTION COPY

 

AMENDMENT NO. 8 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

THIS AMENDMENT NO. 8 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this “Amendment”)
is made as of February 26, 2016 by and among Dairyland USA Corporation, a New
York corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a
Delaware limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a
New York limited liability company (“Bel Canto”), The Chefs’ Warehouse West
Coast, LLC, a Delaware limited liability company (“CW West Coast”), and The
Chefs’ Warehouse of Florida, LLC, a Delaware limited liability company (“CW
Florida”, and together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West
Coast, the “Issuers”), each of the Guarantors whose names appear on the
signature pages hereto (together with the Issuers, collectively, the
“Obligors”), and each of the holders of the Notes whose names appear on the
signature pages hereto (each a “Noteholder” and collectively, the
“Noteholders”).

WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014, that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014, that certain Amendment No. 3 to Note
Purchase and Guarantee Agreement dated as of December 3, 2014, that certain
Amendment No. 4 to Note Purchase and Guarantee Agreement dated as of January 9,
2015, that certain Supplemental Note Purchase and Guarantee Agreement and
Amendment Agreement dated as of April 6, 2015, that certain Amendment No. 6 to
Note Purchase and Guarantee Agreement dated as of July 1, 2015 and that certain
Waiver and Amendment No. 7 to Note Purchase and Guarantee Agreement dated as of
December 18, 2015 (as so amended and supplemented, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), pursuant to which the Issuers issued and sold (i)
$100,000,000 in aggregate principal amount of their Guaranteed Senior Secured
Notes due April 17, 2023 (as amended, restated or otherwise modified from time
to time pursuant to Section 18 of the Note Purchase Agreement and including any
such notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement, the “Series A Notes”), and (ii) $25,000,000 in aggregate
principal amount of their 5.80% Series B Guaranteed Senior Secured Notes due
October 17, 2020 (as amended, restated or otherwise modified from time to time
pursuant to Section 18 of the Note Purchase Agreement and including any such
notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement, the “Series B Notes”; and together with the Series A Notes,
collectively, the “Notes”);

WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement;

WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;

WHEREAS, the Noteholders constitute the Required Holders;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.

1.

Definitions. All capitalized terms used herein and not otherwise defined shall
have the meanings provided for in the Note Purchase Agreement.



 

 



2.

Amendments to the Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, and effective as of the date
such conditions are satisfied, the parties hereto agree that the Note Purchase
Agreement is hereby amended as follows:

(a)

Section 10.2 of the Note Purchase Agreement is hereby amended by (i) deleting
the “and” at the end of clause (p) thereof, (ii) adding an “and” at the end of
clause (q) thereof immediately following the “;”, and (iii) adding the following
new clause (r) thereto immediately following clause (q):

“(r)

Liens representing any interest of a sublessee arising by virtue of being
granted a sublease permitted by Section 10.5(i).”

(b)

Section 10.5 of the Note Purchase Agreement is hereby amended by (i) deleting
the “and” at the end of clause (g) thereof, (ii) adding an “and” at the end of
clause (h) thereof immediately following the “;”, and (iii) adding the following
new clause (i) thereto immediately following clause (h):

“(i)

subleases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of the Company and its
Subsidiaries taken as a whole.”

(c)

The definition of “Fixed Charges” set forth in Schedule B to the Note Purchase
Agreement is hereby amended by deleting the phrase “prepayments (other than
Excess Cash Flow prepayments) and” set forth therein.

(d)

The definition of “Prepayment Event” set forth in Schedule B to the Note
Purchase Agreement is hereby amended by adding the following parenthetical to
the end of clause (a) thereof immediately following the reference to “Obligor”
and immediately prior to the “;”: “(other than dispositions described in Section
10.5(i)”.

3.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent, each to be in form and substance
satisfactory to the Noteholders:

(a)

each Noteholder shall have received counterparts of this Amendment duly executed
by the Obligors and the Noteholders;

(b)

each Noteholder shall have received a fully executed copy of an amendment to the
Bank Credit Agreement, which amendment shall be substantially in the form set
forth on Exhibit A hereto and in full force and effect (the “Bank Amendment”);
and

(c)

the Noteholders shall have received payment and/or reimbursement of their fees
and expenses (including, without limitation, all fees and expenses of counsel
for the Noteholders to the extent invoiced in reasonable detail on or prior to
the date hereof) in connection with this Amendment and the other Financing
Documents.

4.

Representations and Warranties of the Obligors. Each Obligor hereby represents
and warrants as follows:

(a)

This Amendment and the Note Purchase Agreement as modified hereby constitute
legal, valid and binding obligations of such Obligor and are enforceable against
such Obligor in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

 

 



(b)

As of the date hereof, immediately before and after giving effect to the terms
of this Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Obligors set forth in the Note Purchase
Agreement, as amended hereby, are true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
shall be true and correct in all respects), it being understood and agreed that
any representation or warranty which by its terms expressly relates to a
specified date shall be required to be true and correct only as of such
specified date.

(c)

The Lenders and administrative agent under the Bank Amendment have not received
and will not receive any fee or consideration in connection with the Bank
Amendment and the matters covered thereby.

5.

Confirmation and Ratification of Guaranteed Obligations. By executing this
Amendment, each of the Guarantors hereby (a) consents to this Amendment, (b)
acknowledges that, notwithstanding the execution and delivery of the Amendment,
the obligations of each of the Guarantors under the Guaranty continue in full
force and effect and are not impaired or affected, and the Guaranty continues in
full force and effect and shall apply to the Guaranteed Obligations as amended
by this Amendment, and (c) affirms and ratifies the Guaranty, any other
Financing Document executed by it and the Guaranteed Obligations in all
respects.

6.

Reference to and Effect on the Note Purchase Agreement.

(a)

Upon the effectiveness hereof, each reference to the Note Purchase Agreement in
the Note Purchase Agreement or any other Financing Document shall mean and be a
reference to the Note Purchase Agreement as amended hereby.

(b)

Each Financing Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Purchase Agreement, any other Financing Document or any other
documents, instruments or agreements executed and/or delivered in connection
therewith.

(d)

This Amendment constitutes a “Financing Document” under (and as defined in) the
Note Purchase Agreement.

7.

Release of Claims.

(a)

Each of the Obligors, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Noteholders, their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Noteholders and all
such other Persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Obligors or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in each case in connection with the Note
Purchase Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.

 

 

 



(b)

Each of the Obligors understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

8.

Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the law of the
State of New York excluding choice of law principles that would permit the
application of the laws of a different jurisdiction.

9.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

10.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

 

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  DAIRYLAND USA CORPORATION               By: /s/ John D. Austin     Name:  John
D. Austin     Title:  CFO           THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC      
    By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO          
BEL CANTO FOODS, LLC           By: /s/ John D. Austin     Name:  John D. Austin
    Title:  CFO           THE CHEFS’ WAREHOUSE WEST COAST, LLC           By: /s/
John D. Austin     Name:  John D. Austin     Title:  CFO           THE CHEFS’
WAREHOUSE OF FLORIDA, LLC           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]

 

 

 

 



  GUARANTORS:       THE CHEFS’ WAREHOUSE, INC.           By: /s/ John D. Austin
    Name:  John D. Austin     Title:  CFO           CHEFS’ WAREHOUSE PARENT, LLC
          By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO      
    MICHAEL’S FINER MEATS, LLC           By: /s/ John D. Austin     Name:  John
D. Austin     Title:  CFO           MICHAEL’S FINER MEATS HOLDINGS, LLC        
  By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO           THE
CHEFS’ WAREHOUSE MIDWEST, LLC           By: /s/  John D. Austin     Name:  John
D. Austin     Title: CFO           THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.  
        By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]

 

 

 

 

  QZ ACQUISITION (USA), INC.           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO           QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
          By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO      
    QZINA SPECIALTY FOODS, INC., a Florida corporation           By: /s/ John D.
Austin     Name:  John D. Austin     Title:  CFO           QZINA SPECIALTY
FOODS, INC., a Washington corporation           By: /s/ John D. Austin    
Name:  John D. Austin     Title:  CFO           QZINA SPECIALTY FOODS
(AMBASSADOR), INC.           By: /s/ John D. Austin     Name:  John D. Austin  
  Title:  CFO           CW LV REAL ESTATE LLC           By: /s/ John D. Austin  
  Name:  John D. Austin     Title:  CFO

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]

 

 

 

 

  ALLEN BROTHERS 1893, LLC           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO           THE GREAT STEAKHOUSE STEAKS, LLC           By:
/s/ John D. Austin     Name:  John D. Austin     Title:  CFO           DEL MONTE
CAPITOL MEAT COMPANY HOLDINGS, LLC           By: /s/ John D. Austin    
Name:  John D. Austin     Title:  CFO           DEL MONTE CAPITOL MEAT COMPANY,
LLC           By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]

 

 

 

 

 

NOTEHOLDERS:     THE PRUDENTIAL INSURANCE COMPANY OF AMERICA     By: /s/ Matthew
Douglass   Name:  Matthew Douglass   Title:  Assistant Vice President        
PRUCO LIFE INSURANCE COMPANY         By: /s/ Matthew Douglass   Name:  Matthew
Douglass   Title:  Assistant Vice President         PRUDENTIAL ARIZONA
REINSURANCE CAPTIVE COMPANY By: PGIM, Inc., as investment manager           By:
/s/ Matthew Douglass     Name:  Matthew Douglass     Title:  Assistant Vice
President         PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By: PGIM,
Inc., as investment manager           By: /s/ Matthew Douglass    
Name:  Matthew Douglass     Title:  Assistant Vice President

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]

 

 

 

 

Exhibit A



Bank Amendment



 

A-1 

